Park, J.
We think there is no error in the judgment complained of, except in the form of the decree passed by the court.
The law is well settled in this state, that a married woman may contract debts, and, where such is her intention, may render her separate property liable in equity for the payment. 2 Swift Dig., 141; Reeve’s Dom. Rel., 260; Donalds v. Plumb, 8 Conn., 447; Imlay v. Huntington, 20 id., 146; Leavitt v. Beirne, 21 id., 1.
It appears clearly from the record in this case that Leonora Thorman, one of the respondents, contracted this debt, and intended to charge and did charge her separate estate with the payment of it. She made a contract with the petitioners through her husband acting for her at her request; and the work was performed for the benefit of her separate estate, and it had that effect; and while the work was progressing, or since its completion, she paid a large part of the petitioners’ original claim out of her own estate. We deem these facts sufficient to charge, in equity, her separate estate.
*320The statute of 1849 in regard to the rights of married women, does not debar the petitioners’ right to recover. There was no sale or transfer of the estate of the wife in this transaction, neither was there of the husband’s interest therein; hence the statute has no application to the case.
We think therefore there is no error so far as the merits of the case are concerned; but we think there is in the form of the decree.
The decree should have directed that the sum of four hundred and seventy dollars and forty-nine cents should be paid to the petitioners from the personal property of the respondent Leonora Thorman, and that execution should issue to be levied on that property, but not on her real estate.
We think so far there is error in the form of the decree, and the judgment is therefore reversed, and the case remanded to the Superior Court.
In this opinion the other judges concurred.